DONOFRIO, Presiding Judge.
This case is before the Court by writ of certiorari brought by the petitioner 'to review the lawfulness of ah award and findings of The Industrial Commission of Arizona issued March 13, 1970, finding that petitioner has no physical or mental dis*5ability resulting from - the industrial accident he suffered on July 19, 1968.1 The question before the Court is whether the award of the Commission is reasonably supported by the evidence. We have examined the record, and we find that it is. The only medical testimony in evidence was that of Dr. C. H. Willingham, M.D., who testified that in his opinion the petitioner did not suffer a permanent disability as the result of the industrial accident which is the subject of this claim.
Award affirmed.
STEVENS and CAMERON, JJ„ con-

. This case was decided under the law as it existed' prior to January 1, 1969.